UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-2102


WASHINGTON GAS LIGHT COMPANY,

                Plaintiff - Appellee,

           v.

INTERNATIONAL BROTHERHOOD OF TEAMSTERS, Local 96,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:13-cv-00560-LO-TRJ)


Argued:   September 19, 2014                 Decided:   December 2, 2014


Before TRAXLER, Chief Judge, NIEMEYER, Circuit Judge, and DAVIS,
Senior Circuit Judge.


Reversed and remanded by unpublished opinion. Senior Judge Davis
wrote the opinion, in which Chief Judge Traxler and Judge
Niemeyer joined.


ARGUED: Mark James Murphy, MOONEY, GREEN, SAINDON, MURPHY &
WELCH, PC, Washington, D.C., for Appellant.      Joseph Edward
Santucci, Jr., MORGAN, LEWIS & BOCKIUS LLP, Washington, D.C.,
for Appellee.   ON BRIEF: David R. Broderdorf, MORGAN, LEWIS &
BOCKIUS LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
DAVIS, Senior Circuit Judge:

     The district court granted summary judgment in favor of

Washington        Gas        Light        Company           (“the     Company”)             against

International Brotherhood of Teamsters, Local 96 (“the Union”)

vacating    an    arbitration         award.          The     court       reasoned         that    the

arbitrator       exceeded       his        authority         under        the     terms       of    a

collective bargaining agreement by interpreting the agreement in

a manner inconsistent with its text.                              In this appeal by the

Union,     mindful      as    we     are    of       the     deference          courts      owe    an

arbitrator’s      decision-making,            we      reverse       the    judgment         of     the

district court and remand with instructions to reinstate the

arbitration award.

                                                 I

     The    Company      and       the     Union      are     parties      to     a   collective

bargaining agreement (“CBA”).                 The CBA declares that arbitration

is the chosen method of resolution for grievances unresolvable

between the parties.               Article XVIII of the CBA sets forth the

grievance     procedure.             It    provides         for     the    selection         of     an

arbitrator from a rotating panel of nine arbitrators, compiled

and agreed to by the parties.                        Central to the dispute here is

section 16(a), which permits either party, for any reason, to

strike   up      to   two     arbitrators            from    the    panel.            It    further

provides that, “[i]f the Company or the Union elects to strike

an arbitrator, it must do so not later than 24 hours before the

                                                 2
time       the    arbitration        hearing      is   scheduled       to    begin.”           Art.

XVIII, sec. 16(a), para. 5. J.A. 66. *                        While the arbitrator has

the authority to “interpret and apply the provisions of [the]

Labor Contract” in deciding grievances, the arbitrator cannot

“alter, extend, modify or in any way change the provisions of

[the] Labor Contract.”                    Art. XVIII, sec. 17(a), para. 1. J.A.

67.

       As the gravamen of the dispute in this case is focused on

temporal          benchmarks,        we    set    forth      in    detail     the       dates    of

relevant events, all occurring in 2012.

       On February 13, the Union filed a grievance regarding the

discharge         of     an    employee.         On    May   18,     Jerome       H.    Ross    was

selected as the arbitrator to hear the grievance, and on June 1,

a hearing was scheduled for August 14.                            On July 12, the Company

requested             that    the   hearing      be    rescheduled          due    to    witness

unavailability; the hearing did not occur on August 14.                                          On

October          3,    the    rescheduled        hearing     was    set     to     commence      on

November 15, with December 5 or 6 as dates for a potential

second day.             On October 31, the Company stated that it could not

attend       the       hearing      on    November     15,    but    could        commence      the

hearing on December 6.                   On November 29, the Company informed the


       *
       Citations to the “J.A.” refer to the Joint Appendix filed
by the parties in this appeal.



                                                  3
Union that it had decided to strike Arbitrator Ross pursuant to

its right under section 16(a) of the CBA.

      The Union disagreed with the Company’s assertion of its

authority to strike the arbitrator as of November 29 (it was

untimely), and it notified the Company and Arbitrator Ross of

its intention to appear for the December 6 hearing, expecting to

address the issue of the timeliness of the Company’s striking of

Arbitrator Ross as a threshold matter.                            The Company responded

that,     as     it    had   struck         Arbitrator       Ross,     he     was   without

jurisdiction and lacked authority to make any rulings.

      Arbitrator Ross notified the parties that he intended to

convene        the    hearing    on    December         6,    to     decide     first    the

jurisdictional issue and then to proceed to the merits of the

grievance       depending       on    his    decision        on    jurisdiction.        The

Company reiterated that it would not participate in the December

6 hearing, and it requested that if the hearing did go forward,

the     arbitrator      consider       only       the   jurisdictional          issue    and

withhold ruling on the merits.

        On December 6, Arbitrator Ross conducted the hearing with

only the Union present.               Michael Hampton, the Union President,

testified       both    to   the      negotiating       history       of    the     striking

provision and the merits of the grievance.                          On March 12, 2013,

Arbitrator Ross issued his opinion.                     He found that the striking

provision contained a latent ambiguity as to the timing of a

                                              4
party’s     authority       to     strike       an       arbitrator.               He   credited

Hampton’s    testimony          regarding      the       negotiating         history      of    the

striking provision, see infra pp. 10-11, and concluded that the

Company’s November 29 decision to strike him from the roster was

untimely    under    the        CBA.      Arbitrator            Ross    then       went    on    to

consider the merits of the grievance, and ruled in favor of the

grievant,    reducing       his       discharge       to    a    14-day      suspension         and

reinstating him.

      On May 3, 2013, the Company filed suit in the U.S. District

Court for the Eastern District of Virginia, seeking to vacate

the   arbitration        award.        The   parties        filed       cross      motions      for

summary judgment, and the district court held a hearing on the

motions.      On    August       3,    2013,       the    district      court       issued      its

decision    granting       the    Company’s          motion      for    summary         judgment.

The Union timely appealed.

                                               II

      “Whether      an    arbitrator         acts         within       the    scope       of    his

authority    presents       a    question       of       law,   and     so    we    review      the

judgment of the district court de novo.”                               PPG Indus. Inc. v.

Int'l Chem. Workers Union Council of United Food & Commercial

Workers,    587    F.3d     648,       652   (4th        Cir.    2009)       (hereafter         PPG

Industries) (citing Island Creek Coal Co. v. Dist. 28, United

Mine Workers of Am., 29 F.3d 126, 129 (4th Cir. 1994)).



                                               5
       A court reviewing a labor arbitration award is limited to

“determin[ing] only whether the arbitrator did his job -- not

whether he did it well, correctly, or reasonably, but simply

whether he did it.”               Mountaineer Gas Co. v. Oil, Chem. & Atomic

Workers       Int'l       Union,      76    F.3d           606,   608   (4th     Cir.     1996).

Therefore,         “as     long       as    the          arbitrator     is     even     arguably

construing or applying the contract and acting within the scope

of his authority, that a court is convinced he committed serious

error       does    not     suffice        to        overturn     his    decision.”          PPG

Industries, 587 F.3d at 652 (quoting United Paperworkers Int'l

Union v. Misco, Inc., 484 U.S. 29, 38 (1987)).                                An arbitrator’s

award must be confirmed where it “draws its essence from the

collective bargaining agreement.”                          United Steelworkers of Am. v.

Enter. Wheel & Car Corp., 363 U.S. 593, 597 (1960).

                                                 III

       The     Union       argues       that         the     language    of     the     striking

provision is susceptible to multiple interpretations, and the

arbitrator simply acted within his authority to use extrinsic

evidence      to     find       the     correct          interpretation.         The     Company

counters that the arbitrator ignored the unambiguous language of

the    CBA,    and       that     his      decision         reflected    an     impermissible

construction of the agreement.

       The Union has the better argument.                          The ambiguity inherent

in    the    striking       provision           is       unmistakable.         The    provision

                                                     6
requires a party to strike an arbitrator “not later than 24

hours before the time the arbitration hearing is scheduled to

begin.”    Art. XVIII, sec. 16(a), para. 5.                 However, “the time” a

hearing is “scheduled to begin” is susceptible to alternative,

reasonable interpretations.            It could be referring to the date

on which the parties reach agreement as to a hearing date.                          Or

it could be the date of a hearing that is first agreed upon by

the   parties.      Or   it    could    refer    to   the    date   on    which    the

ultimate hearing is scheduled to begin when the parties have

agreed to a postponement and rescheduled the date, as they did

in this case.       Thus, the answer to the question which “time”

triggers the running of the 24-hour clock is not found in the

plain   language    of   the    CBA.         While    the    arbitrator    did     not

articulate the specific date referred to by the language, he did

conclude   that    the   Company’s       November      29    decision    to    strike

arbitrator   Ross    was      well     past     the   date     specified      in   the

arbitration agreement.          The district court disagreed with this

analysis and interpreted the striking provision to require a

party to strike the arbitrator not later than 24 hours prior to

the start of any rescheduled hearing, here December 6.

      But it was not the task of the district court, nor is it

our task on appeal, to interpret the CBA.                     That is “a matter

left to the arbitrator.”          Westvaco Corp. v. United Paperworkers

Intern. Union, AFL-CIO, 171 F.3d 971, 975 (4th Cir. 1999).                         By

                                         7
the express terms of the CBA, the arbitrator had the authority

to     interpret     and     apply    its       provisions.                 The    arbitrator’s

construction of the CBA was therefore bargained for “and so far

as     the   arbitrator’s       decision            concerns         construction         of     the

contract, the courts have no business overruling him because

their interpretation of the contract is different from his.”

United Steelworkers, 363 U.S. at 599.                           “This same maxim applies

even when the arbitrator’s interpretation resolves a question

relating      to    the     scope    of    the       arbitrator’s            own    authority.”

Westvaco Corp., 171 F.3d at 975.

       At the outset of his discussion and findings, Arbitrator

Ross     acknowledged        that     his       authority            was     limited       to    an

interpretation        and    application            of    the       clear    and    unambiguous

provisions     of     the    contract.              In    the       event    that       plausible,

conflicting        interpretations         of    contractual           language         arose,    he

reasoned, he could turn to extrinsic evidence to determine the

parties’      intent.         The    arbitrator               highlighted         the     parties’

competing      interpretations            of    the       striking          provision      before

turning to an examination of the bargaining history.

       The Company takes issue with the arbitrator’s actions and

urges us to find that the arbitrator ignored the plain language

of   the     striking       provision,         but       as    we    have     described,         the

language of the provision is steeped in ambiguity.                                  Thus, this

case is readily distinguishable from our decisions, to which the

                                                8
Company cites, that vacated an arbitration award on the ground

that    an     arbitrator’s    interpretation         was     impermissible.            See

Mountaineer Gas, 76 F.3d at 610 (concluding that the arbitrator

“blatantly ignored the unambiguous language” of the company’s

policy, and imposed a penalty that “appealed to his own notions

of     right     and    wrong”);      Champion        Int’l       Corp.       v.     United

Paperworkers Int’l Union, AFL-CIO, 168 F.3d 725, 730-32 (4th

Cir. 1999) (finding that the arbitrator “drew on his own notions

of fairness” to fashion an award that was not justified by the

CBA or a separate agreement); U.S. Postal Serv. v. Am. Postal

Workers      Union,    AFL-CIO,      204   F.3d   523,      531    (4th       Cir.    2000)

(concluding that the arbitrator “negated [the] clear language”

of the contract, and thus, the award “did not draw its essence

from the agreement”).

       The arbitrator’s sound finding of an ambiguity in this case

permitted him to turn to extrinsic evidence — a move that we

have expressly allowed.            See CSX Transp., Inc. v. United Transp.

Union,    29    F.3d   931,    936    (4th     Cir.   1994)       (“If    the      parties’

written agreement is ambiguous or silent regarding the parties’

intent, the arbitrator may use past practices and bargaining

history to ‘fill a gap’ in the written contract.”) (internal

quotation marks and citation omitted).                      In PPG Industries, we

similarly       approved      an     arbitrator’s      reliance          on     extrinsic

evidence to interpret the terms of a CBA where the CBA was

                                           9
silent      on   the    issue       in    dispute.           587    F.3d       at     653.      The

arbitrator       had    to    determine         whether      striking          employees       were

considered “actively employed.”                      Id. at 650.          Because the CBA’s

definition       of     “actively         employed”      did       not    address       striking

employees,       the    arbitrator         turned      to    the     parties’         bargaining

discussions to determine their intent.                         Id. at 651.             We stated

that,    “[g]iven       the    two-sentence           CBA    definition          of    ‘actively

employed’ and the failure of the CBA to address strikers in

either sentence, we cannot conclude that the arbitrator ignored

the plain language of the CBA.”                      Id. at 653.              We then rejected

the   company’s        argument          that   the     arbitrator            erred    in     using

extrinsic evidence. Because the arbitrator found the contract’s

terms ambiguous, he could properly consider extrinsic evidence

to resolve the ambiguity.

      Here, the striking provision does not make clear when a

hearing is “scheduled to begin” for purposes of identifying the

relevant 24-hour striking window.                      Hampton testified on behalf

of the Union that the provision represented a compromise between

the   Company         and    the    Union.           According       to       Hampton,       during

contract negotiations, the Company proposed that either party be

permitted to strike up to two arbitrators for any reason, “and

at    any    time      before       the     first      witness           is    sworn     in     any

arbitration.”           J.A.       18.      The      Union     rejected         the    Company’s

proposal.        Ultimately, the parties settled on the language at

                                                10
issue.       Hampton stated that, because it takes several emails for

the parties to agree to a hearing date, the 24-hour period was

understood to refer to the initially established hearing date,

and not future dates resulting from agreed postponements.

       The arbitrator’s interpretation derived from the essence of

the agreement, and he did not exceed the scope of his authority

merely because his interpretation of the provision was contrary

to   the      Company’s,    and     certainly         not    because       he    relied   on

extrinsic evidence of the parties’ intent. The Company, having

contractually      submitted        to    the       arbitrator’s      judgment,       cannot

make     an    “attack      on     the     correctness        of     the     arbitrator’s

decision.”         PPG     Industries,          587   F.3d    at     653    (emphasis     in

original).        This     Court    has        repeated,     time    and    again,     that,

“judicial review of arbitration awards is extremely limited-in

fact, it is ‘among the narrowest known to the law.’” U.S. Postal

Serv., 204 F.3d at 527 (quoting Union Pac. R.R. v. Sheehan, 439

U.S. 89, 91 (1978)).             In light of that standard, we decline to

second-guess the arbitrator’s decision.

       The    Company    raises     two        alternative     grounds      on    which   it

contends we should affirm the district court’s vacatur of the

arbitral       award,    namely,         that       the   arbitrator        overlooked     a

limitation on his jurisdiction set forth in the CBA, and that he

was, in any event, disqualified from determining whether he had

been   properly     stricken.            The    district     court    did       not   address

                                               11
these issues; moreover, by declining to appear for the arbitral

proceedings,   the    Company   has   not   exhausted    these   claims    by

presenting them to the arbitrator in the first instance.                Under

the circumstances, we decline to consider them.

                                      IV

     For the reasons set forth, we reverse the judgment of the

district   court     and   remand   with    directions   to   enforce     the

arbitral award.

                                                   REVERSED AND REMANDED




                                      12